Citation Nr: 0125576	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965, and from April 1965 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.

The Board notes that in September 1999, November 2000, and 
February 2001, the veteran appears to have raised the issue 
of entitlement to service connection for a heart condition.  
Specifically, in the February 2001 correspondence, the 
veteran referred to his heart condition as coronary artery 
disease.  It is unclear as to whether the veteran desires to 
raise this issue separate and apart from the current issue on 
appeal regarding entitlement to service connection for 
hypertension, or if he merely is suggesting that the heart 
condition is a manifestation of his hypertension.  In any 
event, this issue has not been adjudicated by the RO and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim seeking entitlement to service connection for 
hypertension.  The veteran did not perfect a timely appeal to 
this decision, and the decision became final.

2.  The evidence added to the record subsequent to the March 
2000 decision by the RO, and pertaining to the veteran's 
hypertension claim, consists of VA and private medical 
records.

3.  Evidence submitted since the March 2000 RO decision, when 
viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The March 2000 RO decision which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2001). 

2.  Additional evidence received since the March 2000 rating 
decision is new and material; thus, the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

In this matter, a claim by the veteran seeking entitlement to 
service connection for hypertension was finally denied by the 
RO in a March 2000 rating decision.  See 38 C.F.R. 
§ 20.302(a) (2001).  Therefore, the issue in this case is 
whether new and material evidence has been submitted to 
reopen that claim, and, if so, whether entitlement to service 
connection is warranted.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in his case and the prior law will be 
applied herein. 

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) (2001).  If new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

II.  Evidence

Previously-Considered Evidence

The pertinent evidence of record at the time the RO 
considered this issue in March 2000, shown to consist of the 
veteran's service medical records, VA medical records, and 
private medical records, will be briefly summarized.  

The service medical records show findings reflective of 
elevated blood pressure readings on several occasions.  These 
include readings of 138/90 (March 1962); 160/110 for the 
right arm and 170/120 for the left arm (August 1967); 130/94 
(December 1973); and 132/90 (November 1981).  Additionally, 
review of a reenlistment examination report dated in March 
1968 shows that "mild hypertension" was diagnosed.  Also, 
review of the veteran's retirement examination report, dated 
in December 1981, shows that his blood pressure was measured 
at 120/80, and that hypertension was not diagnosed.  

Subsequent to service, in June 1982, the veteran was examined 
by VA.  Blood pressure was measured as being 110/64 in both 
arms, and the report indicated that hypertension was not 
found.  

A blood pressure reading of 138/110 is shown as part of a 
private hospital report dated in March 1984, and atypical 
angina was mentioned.

An April 1986 private medical record contains diagnoses of 
atypical chest pain, hypertension, and anxiety.

VA treatment records dated in 1986 show that the veteran was 
being treated at the hypertension clinic, and that 
hypertension was diagnosed during this period of treatment.  
A February 1987 VA hypertension clinic treatment note, while 
also containing a diagnosis of hypertension, indicates that 
the veteran gave a history of hypertension for 20 years, with 
an onset at the age of 24.  

A letter submitted by an admissions director (and also a 
licensed nurse) at a school where the veteran was employed 
after his service separation, received by VA in April 1987, 
indicates that the admissions director frequently took the 
veteran's blood pressure and that it was most generally 
144/100.  She added that the diastolic level was always above 
90.  

A VA examination report, dated in June 1987, shows a 
diagnosis of hypertension, treated.  The report also 
indicates that the veteran was first medicated for 
hypertension in April 1986.  

Additional correspondence received by VA in December 1987 
from the above-mentioned school admissions director indicated 
that she began checking the veteran's blood pressure in 
February 1982 and continued until he left his employment at 
the school in June 1987.  She added that during this time his 
blood pressure was consistently elevated.  

A private hospital discharge summary dated in June 1990 shows 
that coronary artery disease was diagnosed.  Another private 
hospital report of operation, dated in May 1991, shows that 
the veteran underwent heart surgery.

In September 1999, the veteran submitted a claim for high 
blood pressure and for a heart condition.  The Board 
parenthetically notes that the veteran was previously denied 
service connection in January 1988 for hypertension, and he 
was notified in February 1988 that he had not submitted new 
and material evidence sufficient to reopen his claim.  The 
veteran did not appeal this January 1988 RO decision.  In a 
December 1999 rating decision, the RO deferred a decision 
concerning whether new and material evidence had been 
submitted to reopen a claim to establish service connection 
for hypertension until the veteran was notified as to what 
evidence was required to reopen his claim.  The veteran is 
also shown to have been afforded this notification later in 
December 1999.

Later, by means of a rating decision dated in March 2000, the 
RO determined that new and material evidence to reopen the 
veteran's claim for service connection for hypertension had 
not been submitted.  The rating decision noted that the 
veteran had been notified in December 1999 that he would need 
to submit new and material evidence of the incurrence of 
hypertension in service.  It was further noted that while the 
record contained numerous treatment records which dealt with 
hypertension and a subsequent cardiac disorder, a review of 
the evidence did not link the current disorder to service.  
The veteran was informed of this decision in April 2000.  In 
August 2000, the veteran notified the RO that he wished to 
withdraw the issue of hypertension.  

Newly-Submitted Evidence

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include review of all the evidence 
submitted subsequent to the March 2000 RO decision.  

A letter from a private physician, dated in September 2000, 
was received by VA in November 2000.  Review of this letter 
indicates that the private physician opined that the 
veteran's long standing hypertension can be a precursor and 
contributor to coronary artery disease.  

A VA examination report dated in September 2000 includes a 
diagnosis of essential hypertension.  The report also shows 
that the examining physician indicated that the veteran's 
hypertension started in the military during active duty.

A letter submitted by a private physician to VA in May 2001 
indicates that he had treated the veteran for hypertension 
and coronary artery disease.  The physician added that he had 
reviewed the veteran's service medical records and that in 
August 1967 documented evidence of hypertension was shown.  
The physician also mentioned that it was a medically accepted 
belief that hypertension is a known risk factor for coronary 
artery disease, and that therefore it was likely that the 
veteran's coronary artery disease was either present in 
August 1967 or a direct result of his documented hypertension 
at that time.  

The record also shows that in June 2001 a VA physician 
reviewed the veteran's medical file; the veteran was not 
examined.  Review of the VA heart examination report shows 
that the VA physician indicated that the veteran did in fact 
have hypertension while in the service, and that he also 
currently had coronary artery disease.  The physician also 
mentioned that arterial hypertension, which had evidently 
been manifested persistently since the veteran's military 
discharge, was one of the risk factors for the development of 
coronary artery disease.  He added that the hypertension was 
not the only risk factor involved relative to the veteran's 
coronary artery disease.  

III.  Analysis

As stated above, the veteran is seeking to reopen his claim 
for entitlement to service connection for hypertension, which 
was finally denied by the RO in March 2000.  The Board may 
reopen and reconsider that claim only if he presents new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for hypertension.  "New" evidence has been submitted, 
specifically, the above discussed September 2000 letter 
submitted by a private physician which indicates that the 
veteran has a long standing hypertensive condition, and the 
September 2000 VA examination report in which the examining 
physician opined that the veteran's hypertension started in 
the military while on active duty.  Accordingly, the Board 
finds that new and material evidence has been received with 
regard to the veteran's claim for service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 21, 2001).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for 
hypertension.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent the appeal is granted.  


REMAND

Having reopened the claim for service connection for 
hypertension, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim. 

The above-noted duty to assist involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In this instance, it is clear that the veteran currently 
suffers from continuing problems associated with 
hypertension.  This fact, coupled with the fact that a VA 
physician has essentially indicated that the veteran's 
hypertension began during his period of active service, 
necessitates, in the opinion of the Board, that a 
professional medical opinion be sought as to the etiology of 
the veteran's current hypertension-related problems.  

In view of the foregoing, further appellate consideration 
will be deferred and the issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers who 
treated him for problems related to his 
hypertension.  After securing the 
necessary release(s), the RO should 
obtain these records which have not 
already been associated with the 
veteran's claims folder.  All pieces of 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2001).

2.  The veteran should be afforded a VA 
examination(s) to be conducted by the 
appropriate specialist(s) to determine 
the current nature, extent, and 
manifestations of his hypertension, as 
well as coronary artery disease.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review before the examination.  Any 
indicated special studies should be 
accomplished, and clinical findings 
should be reported in detail.  It is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension, if diagnosed, is related to 
service.  The examination report must 
reflect a review of pertinent material in 
the claims folder, including the service 
medical records and the postservice 
medical records.  The examiner is also 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension disorder 
caused or is aggravating any diagnosed 
coronary artery disease, and, if so, what 
level of disability is attributable to 
aggravation.  The report of the 
examination(s) should include the 
complete rationale for all opinions 
expressed.

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2001).

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA examining 
physicians.  If the examination report 
does not include fully detailed 
descriptions of etiology, the report must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2001) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for 
hypertension.  See Hodge, supra.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



